Citation Nr: 1508553	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the St. Petersburg Regional Office (RO). 

In October 2010, the Veteran and his wife testified during a hearing before the undersigned at the RO. 

In February 2011, the Board remanded the claims for additional development.  In September 2012, the Board granted 20 percent initial ratings for peripheral neuropathy of the lower extremities and denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted a Joint Motion for Remand and remanded the issues of increased ratings for peripheral neuropathy of each lower extremity and a TDIU to the Board for action consistent with the motion.  The Board's denial of increased ratings for PTSD and peripheral neuropathy of each upper extremity was not disturbed.

In July 2013, the Board remanded the Veteran's claims on the title page herein for additional development consistent with the Joint Motion for Remand.  That development has been completed and the case has been returned to the Board for further appellate adjudication.



FINDINGS OF FACT

1.  Since August 13, 2007, the effective date for the grant of service connection, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by moderate incomplete paralysis of the nerve with subjective symptoms of pain and paresthesias, with objective findings of diminished sensation, difficulty with mobility and diminished proprioception.  Severe symptoms such as trophic changes, motor loss, loss of reflexes, or complete paralysis have not been shown. 

2.  Since August 13, 2007, the effective date for the grant of service connection, the Veteran's moderate peripheral neuropathy of the left lower extremity has been manifested by incomplete paralysis of the nerve with subjective symptoms of pain and paresthesias, with objective findings of diminished sensation, difficulty with mobility and diminished proprioception.  Severe symptoms such as trophic changes, motor loss, loss of reflexes, or complete paralysis have not been shown.
 
3.  The Veteran's service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8520 (2014).
 
2.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8520 (2014).
 
3.  The criteria for assignment of TDIU are met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran is currently in receipt of 20 percent ratings for peripheral neuropathy of the lower extremities, which contemplates complete and incomplete paralysis of the sciatic nerve, under DC 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  A maximum 40 percent rating is warranted for complete paralysis of the sciatic nerve, with the foot that dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520, 8620, 8720 (2014). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be mild, or at most, moderate in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014). 

Turning to the evidence of record, VA treatment records reflect that in October 2007, the Veteran was assessed to have diabetes with neuropathy.  There were no abnormal neurological findings on examination.  He was taking medication for his neuropathy.

On May 2008 VA examination, Veteran reported onset of neuropathy in January 2007.  He had discomfort in his feet manifested as shooting pains that made his feet feel like they were "on fire."  Those symptoms improved with rest.  The right and left lower extremities had diminished proprioception, bilaterally.  Reflexes were normal.  Active and passive range of motions was normal in all extremities.  The diagnosis was peripheral neuropathy.

VA treatment records reflect that in May 2008, his neuropathy symptoms were considered to be controlled with medication.  In December 2008, he reported having bilateral leg pain and his medication was increased.

At his October 2010 hearing before the Board, the Veteran stated he had pain from his knees going toward the feet.  He would take his shoes off because his feet would get hotter and hotter.  At points it had felt like they were red hot cement blocks.  His feet always felt lukewarm and became hotter with walking.  To alleviate the pain he would take his shoes off and put his feet up and sit that way for about 45 minutes.  He had tingling almost all the time, but did not have pain walking to the car and back to his house.  He had driven two hours to the hearing and had immediately put his feet up at the motel, with pain that had extended all the way up to the groin area.

At the May 2011 VA examination, the Veteran reported experiencing shooting pains and a "heat" sensation that started in his legs and would run down to his feet.  His feet would feel like cement blocks that were on fire most of the time.  He was taking medication with a good response.  Physical examination revealed normal reflexes in all extremities.  On the right side, there was decreased vibration in the toes and ankle and decreased pain/pinprick of the toes to distal third of the foot only.  Position sense and light touch was normal.  On the left, there was decreased vibration in the toes and decreased pain/pinprick from the toes to midfoot only. Position sense and light touch were normal.  Detailed motor examination 5/5 in all extremities.  Muscle tone was normal.  Gait was normal. Romberg's test was normal.  Heel and toe gait was normal.  The diagnosis was peripheral neuropathy of the left and right lower extremities.  The nerves affected were the distal small sensory fibers of the toes.  There was no associated atrophy or weakness of the muscles. 

VA treatment records reflect that in October 2011, his neuropathy was considered to be stable with medications.

In December 2011, the Veteran's private physician submitted a statement that the Veteran's neuropathy made it very difficult for him to walk.  He felt that the Veteran was essentially 100 percent disabled.  He was on maximum medical therapy without relief of pain or increase in mobility.

In January 2012, the Veteran's spouse submitted a statement that the Veteran hands and feet burned most of the time.  He stated that although he told the examiner that he did not have pain that day, he normally had pain in all extremities.  He had to put his feet up due to pain five to six times per week.

A checklist dated February 2013 from the Veteran's private provider indicates that he has severe pain from paresthesias.  The form indicates no other specific information concerning the Veteran's lower extremities.

The Veteran was afforded an additional VA examination in January 2014.  The Veteran had constant mild pain in the lower extremities and intermittent moderate pain in the lower extremities.  He had severe paresthesias in the lower extremities.  The Veteran was diagnosed with mild diabetic sensory polyneuropathy of the bilateral lower extremities limited to the small nerve fibers of the distal lower extremities and moderate numbness.  Strength testing and deep tendon reflexes were normal.  The Veteran reported paresthesias of the toes/soles of the feet.  The Veteran was observed to walk, unassisted at a steady pace from the waiting room to the exam room and then back (70 yards each way) while conversing with the examiner and additionally walked 100 yards during a bathroom break.  The Veteran appeared to use caution and reported bilateral foot discomfort upon arising and taking initial steps.  He also sat down and arose from the exam table without assistance and removed and replaced his shoes, socks and compression stockings without assistance.  Objective examination indicated a mild decrease in temperature and superficial light touch sensation in the feet as compared to more proximal areas.  Monofilament testing, vibratory sensation and proprioception were intact.  There was no atrophy or weakness and his deep tendon reflexes were normal.  Generally, his symptoms were indicative of mild disease.  The examiner noted that the Veteran's glucose control improved between 2007 and 2013 which could account for some improvement in his polyneuropathy findings.

The Board finds that the Veteran's bilateral lower extremity peripheral neuropathy is best described as moderate incomplete paralysis.  Such is the case because VA examinations demonstrate the Veteran's subjective reports of pain and  paresthesias as well as objective evidence of  diminished proprioception bilaterally, diminished vibration bilaterally as well as a mild decrease in temperature and superficial light touch sensation in the feet.  However, there is no indication of motor loss, reflex loss, trophic changes, or loss of muscle strength that would indicate a severe neurological disability under the rating schedule. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The benefit of the doubt has been applied in that decision. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  peripheral neuropathy disabilities are manifested by signs and symptoms such as pain and sensory issues.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities for peripheral neuropathy provide disability ratings on the basis of the severity of the disorder to include all functional loss considered.  The Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's peripheral neuropathy because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran has had no periods of hospitalization for his peripheral neuropathy and there is no indication in the record of unemployability specifically due to his lower extremity peripheral neuropathy.  The Board finds, therefore, that the Veteran's service-connected bilateral lower extremity peripheral neuropathy does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1)(2014).  Thus, referral for consideration of extraschedular rating is not warranted.

TDIU

The Veteran contends that he is entitled to TDIU. 

VA regulations indicate that when a Veteran's schedular rating is less than total, a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one disability, this disability shall be ratable at 60 percent or more; and (2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) .

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran contends that his service-connected disabilities, especially his peripheral neuropathy and PTSD, render him unemployable.  He contends that he left his most recent job because he could not grasp, push, pull, or carry objects due to his peripheral neuropathy.  His representative contends that because he is in receipt of SSA benefits for diabetes and anxiety since 2007, he is unemployable. 

In this case, the Veteran is in receipt of service connection for PTSD, rated as 30 percent disabling, diabetes mellitus, rated as 20 percent disabling, prostate adenocarcinoma, rated as 20 percent disabling, pityriasis rosea, rated as 10 percent disabling, peripheral neuropathy of the bilateral upper extremities, each rated as 10 percent disabling, peripheral neuropathy of the bilateral lower extremities, each rated as 20 percent disabling, and healed perforation of right ear drum and erectile dysfunction, both rated noncompensable.  The Veteran's combined disability rating is 80 percent.  Thus, he meets the scheduler criteria for a TDIU.

Turning to the evidence of record, on May 2008 VA psychiatric examination, the Veteran reported that he had worked as a material handler and on the assembly line at a car manufacturer for 32 years.  He had retired due to age in 1997.  Mental status examination resulted in a finding that his PTSD symptoms did not preclude employment.  He had worked for 32 years for the same car manufacturer and there was no objective evidence that his PTSD was related to problems at work.  He was concluded to be a socially effective individual and maintained meaningful relationships.

At his October 2010 hearing before the Board, the Veteran stated that after he retired in 1997, he worked part-time at a small supply house off and on until 2007, when he was laid off.  He thought he might have been laid off because he would drop certain items.  If he handled a box that weighed 80 pounds he would have to take a break so as not to drop the box.  Eventually they told him not to worry about handling the bigger items.  His wife stated that the Veteran had some short-term memory loss which she knew was a side effect of his neuropathy medication.

SSA records reflect that the Veteran considered himself to be unemployable since 2007 due to his physical problems, at least partially due to his diabetes and moderate obesity.  He also had a "very limited psych history" consisting of outpatient VA treatment.  Treatment had been confined to supportive group therapy.  He was able to function adequately in a full range of routine activities, including shopping, food prep, pet care, financial matters, local driving, and enjoying television, reading, taking occasional walks, and socializing with friends.  He reported that he had hand numbness.  He was able to stand and walk for six hours and could grasp and hold pens.  He had diminished sensation at the tips of his fingers.  In April 2009, he stated that when he used his hands a lot, he lost his grip due to pain.  His wife stated that she noticed the Veteran had trouble with such tasks as opening a jar, mowing, house repairs, painting, cleaning, and tying his shoes.  He was limited in his ability to walk.  He had been looking for work for two years but no one would hire him due to his disabilities.

On May 2011 VA examination, the Veteran's peripheral neuropathy was assessed to affect his ability to lift and carry objects.  He was found to be able to load a dishwasher, wash pots and pans, and was independent in his activities of daily living.  His wife didn't like him working in the yard because within thirty minutes his hands would hurt.  His wife felt that they could afford to hire someone to mow the lawn.  He was able grocery shop, visit with his neighbors, and take care of his dogs for about 20 minutes at a time.  The examiner concluded that because there was no motor loss shown on examination, in terms of strength, there was no impact on his ability to work.  The impact of sensation loss on his ability to work was considered to be mild to minimal except if he were to work in a position such as watchmaker that required fine finger coordination and sensation.  The Veteran's subjective reports of heat/fire/cement block sensations, controlled by medication, could not be quantified objectively, therefore the examiner would have to resort to mere speculation to determine the effects of those complaints on his ability to work.

On May 2011 VA psychiatric examination, the Veteran reported that while he was working, the was no psychiatric impairment and he would often work over-time until retirement. 

The Veteran was afforded additional VA examinations in January 2014 to consider whether he was unemployable due to his service-connected disabilities.  A psychological examination indicated that there was no objective evidence that the Veteran was unemployable due to his PTSD and noted that the Veteran indicated he retired voluntarily and then left his part-time job, in part, due to business being bad.  An examiner indicated that the Veteran's hearing loss and tinnitus such as he had would not render him unemployable.  A different examiner indicated that the Veteran's diabetes would not limit his employability as long as the Veteran had reasonable access to meals, snacks and insulin storage during working hours as his diabetes was controlled and he had no activity restrictions.  The Veteran's skin condition and his right ear drum perforation were not apparent on examination and did not impact employability.  Likewise, his residuals of prostate cancer would have no impact on employability unless he had prolonged periods of no bathroom access or strenuous activity, which would require the use of absorbent materials.  The examiner additionally indicated that the Veteran's peripheral neuropathy was not severe enough to make him unemployable.

A May 2013 Vocational Assessment indicates that the Veteran is unemployable due to the lack of dexterity in his hands and indicates that he is not able to stand for long periods.

The Veteran, through his representative, submitted a Vocational Impact Analysis dated July 2014, authored by a Psychologist/self-proclaimed Vocational Specialist, Dr. M.  Dr. M submitted a detailed report with consideration of all of the Veteran's service-connected disabilities.  He indicated that the Veteran was unemployable due to a combination of his disabilities, to include manifestations such as irritability and emotional explosiveness; the inability to use his hands to grasp or manipulate objects; his inability to hear instructions in a noisy environment due to his tinnitus and hearing loss; and his inability to stand for long periods of time.  Dr. M's opinion included a thorough rationale and considered each of the Veteran's service-connected disabilities in turn with relation to possible employment opportunities in relation to the Veteran's skills and educational abilities.

In conclusion, the most recent evidence of record supports a grant of TDIU as provided in 38 C.F.R. § 4.16(a).  The Board notes that the private examiner has deemed the Veteran unable to work due to his various service-connected disabilities and provided a thorough rationale for his opinion.  Thus, the preponderance of the evidence supports a grant of TDIU.

In reaching these conclusions, the benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied. 

Entitlement to a TDIU due to service-connected disability is allowed, subject to the criteria applicable to the payment of monetary benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


